Citation Nr: 0816455	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to June 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In October 2006, the veteran testified at Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  

When this case previously was before the Board in October 
2007, the Board remanded it for further action by the 
originating agency.  It since has been returned to the Board 
for further appellate action.

In a statement submitted to the Board in April 2008, the 
veteran appears to be raising the issues of entitlement to 
service connection for hair loss and varicose veins as 
secondary to his service-connected hypothyroidism.  These 
matters are referred to the RO for appropriate action.

The Board notes that the veteran submitted new evidence in 
April 2008.  The veteran, through his representative, waived 
his right to have this evidence initially considered by the 
originating agency.


FINDINGS OF FACT

1.  Prior to July 27, 2004, the veteran's hypothyroidism was 
manifested by fatigability and required continuous medication 
for control.

2.  Beginning July 27, 2004, the veteran's hypothyroidism has 
been manifested by fatigability and constipation.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2004, the criteria for a disability 
rating higher than 10 percent for hypothyroidism have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code 7903 (2007).

2.  Beginning July 27, 2004, the criteria for a disability 
rating of 30 percent, but not higher, for hypothyroidism have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.119, Diagnostic Code 7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the effective-date 
element of the claim, by letters mailed in April 2004 and 
September 2006.  Although these letters were mailed after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The also Board notes that service medical records and 
pertinent VA and private medical records have been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2007).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2007).

The veteran's hypothyroidism is evaluated under Diagnostic 
Code 7903, which provides that a 10 percent disability rating 
is warranted for hypothyroidism manifested by fatigability or 
requiring continuous medication for control.  A 30 percent 
disability rating is warranted for hypothyroidism manifested 
by fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted under this diagnostic code, if 
the disability is productive of muscular weakness, mental 
disturbance (dementia, slowing of thought, depression), and 
weight gain.  The maximum schedular disability rating of 100 
percent rating is warranted if there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance, bradycardia (less than 60 beats per minute), and 
sleepiness.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected hypothyroidism.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

After carefully reviewing the medical evidence of record, the 
Board has concluded that the disability picture associated 
with the veteran's service-connected hypothyroidism has 
varied during the initial evaluation period.  Accordingly, 
the Board has determined that a "staged rating" is 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board finds that an initial disability rating of 10 
percent is warranted for the veteran's hypothyroidism prior 
to July 27, 2004.  Until that date, VA outpatient treatment 
records show that the veteran required continuous medication 
for his hypothyroidism and that he consistently complained of 
fatigue.  The Board notes that the veteran's July 2004 
substantive appeal (VA Form 9) and his parents' April 2008 
statement indicate that he experienced symptoms including 
constipation and mental sluggishness prior to July 27, 2004.  
While the veteran and his parents are capable of reporting 
such observable symptomatology, the prevailing medical 
evidence of record is not consistent with these symptoms.  VA 
outpatient treatment records from this period reflect no 
complaints or treatment related to constipation or mental 
sluggishness, and treatment records dated in August 2003, 
September 2003, October 2003, and June 2004 show that the 
veteran consistently was evaluated as alert and oriented with 
an intact memory.  Therefore, the criteria for a disability 
rating of 30 percent were not more nearly approximated prior 
to July 27, 2004.

Beginning July 27, 2004, however, the record reflects that 
the veteran experienced constipation in addition to his 
ongoing complaints of fatigue and his ongoing medication 
requirement.  A July 27, 2004, VA outpatient treatment record 
notes that he reported a recent onset of constipation.  He 
complained of continued constipation at the October 2006 
hearing and in statements received in November 2007 and April 
2008.  With respect to mental sluggishness, however, the 
Board notes that May 2006 and October 2006 VA outpatient 
treatment records indicate that the veteran was alert and 
oriented.  Although there is no medical evidence of mental 
sluggishness, the Board finds that the symptomatology 
associated with the veteran's hypothyroidism on and after 
July 27, 2004, more nearly approximates the criteria for a 30 
percent disability rating.

An even higher disability rating of 60 percent, however, is 
not warranted.  The Board notes that no complaints of 
weakness are noted in pertinent VA outpatient treatment 
records, and muscle strength was measured as 5/5 at the 
February 2008 VA examination.  Although treatment records 
reveal that the veteran's weight fluctuated slightly since 
July 27, 2004, there is no indication that such fluctuation 
is related to his hypothyroidism.  With respect to mental 
disturbance, the Board notes that the April 2008 statement 
from the veteran's parents indicates that he experiences 
anger, anxiety, and impatience.  However, the veteran denied 
depression or memory disturbance according to a March 2007 
treatment record, and no complaints related to mental 
disturbance were noted at the February 2008 VA examination.  
Accordingly, the Board finds that the criteria for a 
disability rating of 30 percent, and no higher, are met 
beginning July 27, 2004.

Finally, the Board has considered whether the veteran's claim 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
veteran has not required frequent hospitalization for his 
hypothyroidism and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned ratings, to 
include the increased rating granted herein.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted




ORDER

The Board having determined that the veteran's hypothyroidism 
warrants a 10 percent rating prior to July 27, 2004, and a 30 
percent rating beginning July 27, 2004, the appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


